Citation Nr: 0111155	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the RO's August 16, 1973, grant of entitlement to 
non-service connected pension benefits contained clear and 
unmistakable error (CUE) in failing to also consider the 
issue of entitlement to service connection for a herniated 
lumbar disc, L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to March 
1945.

In April 1945, the Veterans Administration (now the 
Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in Jackson, Mississippi, received the veteran's 
original claim of entitlement to service connection for hip 
and back disability, which was incurred in 1939 and 
reportedly aggravated by service.  

Later in April 1945, the RO denied entitlement to service 
connection for right hip disability; however, it did not 
consider the claim of entitlement to service connection for 
back disability.  

In February 1973, the RO received the veteran's request to 
reopen entitlement to service connection for back disability.  
In March 1973, the RO in New Orleans, Louisiana, denied that 
claim, characterizing the veteran's back disability as a 
herniated lumbar disc at L5 - S1 on the left, postoperative.  
Thereafter, the veteran submitted a timely Notice of 
Disagreement (NOD) with respect to that decision and was 
issued a Statement of the Case (SOC).

In April 1973, the veteran submitted a claim of entitlement 
to a permanent and total disability rating for pension 
purposes.

By a rating action, dated August 16, 1973, the RO granted the 
veteran a total rating for pension purposes.  His 
disabilities consisted of service-connected malaria, 
evaluated as noncompensable; a non-service-connected 
herniated lumbar disc at L5 - S1 on the left, postoperative, 
evaluated as 60 percent disabling; and non-service-connected 
chronic, recurrent dislocation of the left hip, evaluated as 
non compensable.  The RO did not consider the claim of 
entitlement to service connection for low back disability.  
In September 1973, the RO received the veteran's signed 
statement that he was withdrawing that issue.

In October 1990, the veteran requested that the RO reopen his 
claim of entitlement to service connection for back 
disability; however, in August 1991, the RO confirmed and 
continued the prior denial.  In August 1992, the veteran's 
NOD was received; and the following month, he was issued an 
SOC, which indicated that he had not submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for back disability.

In a July 1994 remand, the Board of Veterans' Appeals (Board) 
noted that the veteran had raised contentions to the effect 
that the March 1973 rating action, which denied entitlement 
to service connection for back disability, had involved CUE.  
The Board found that issue inextricably intertwined with the 
issue of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
back disability.  Accordingly, the case was remanded for 
further development.

In February 1995, following the requested development, the RO 
granted entitlement to service connection for a spinal disc 
condition, status post laminectomy and rhizotomy with 
degenerative arthritis.  A 40 percent disability rating was 
subsequently assigned, effective in November 1990.  The Board 
found no CUE with respect to the March 1973 rating action.  
In January 1996, the Board affirmed that rating and the 
decision with respect to the issue of CUE.  The veteran 
appealed that decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court).

In January 1997, pursuant to a joint motion of the parties, 
the Court vacated the 40 percent rating for the veteran's 
service-connected back disability and remanded the case to 
the Board for further development.  The issue involving CUE 
was to proceed.  In November 1997, the Board remanded the 
rating issue to the RO for further development.

In November 1997, the Court affirmed the Board's decision 
that there was no CUE with respect to the March 1973 rating 
action.  The Court noted, however, that during the course of 
the appeal, the veteran had reasonably raised the issue of 
CUE with respect to the August 1973 rating decision.  The 
Court further noted that the potential CUE in the August 1973 
claim was the RO's failure to consider the report of a VA 
examination in July 1973 , and in light of that evidence, 
evaluate the claim not only for nonservice-connected pension 
but for service connection as well.  The Court concluded that 
the because neither the RO nor the Board ever issued a 
decision regarding CUE in the August 1973 rating decision, 
that claim was still pending, and the veteran was entitled to 
a decision on that issue.

Later in November 1997, the Board remanded the issue of an 
increased rating for the veteran's back disability to the RO 
for further development.  In March 2000, while the case was 
in remand status, the RO concluded that there had been no CUE 
with respect to the RO's August 1973 rating decision.  The RO 
noted that in March 1973, it had denied the claim of 
entitlement to service connection for back disability and 
that the veteran had not submitted new and material evidence 
with which to reopen that claim in August 1973.  

In his brief, dated in November 2000, the veteran's 
representative contended that it constituted error when the 
RO failed to consider the veteran's claim of entitlement to 
service connection for back disability in its April 1945 
rating decision.  Accordingly, he maintains that such claim 
is still pending.  In this regard, he contends that in April 
1945, copies of the veteran's complete service medical 
records were not in the possession of the RO, such that the 
veteran was deprived of a fair opportunity to obtain 
entitlements provided for by law and regulation.  That issue, 
has not been considered by the RO; and, therefore, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The RO's failure to consider the report of a VA examination 
in July 1973 , and in light of that evidence, evaluate the 
claim in its August 1973 decision not only for nonservice-
connected pension but for service connection, does not compel 
the conclusion that the result would have been manifestly 
different but for the error.



CONCLUSION OF LAW

The criteria for finding CUE in the RO's August 16, 1973, 
failure to consider the issue of entitlement to service 
connection for a herniated lumbar disc, L5-S1, postoperative, 
have not been met.  38 U.S.C.A. § 5109A (Supp. 2000); 
38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its August 1973 rating action, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension benefits, based, in part, on back disability, 
characterized as a herniated disc at L5-S1 on the left, 
postoperative.  Then, as now, claims of entitlement to 
pension benefits were considered claims of entitlement to 
service connection (38 C.F.R. § 3.151) (1973); however, the 
RO did not consider the claim of entitlement to service 
connection for low back disability.  Evidence on file at that 
time included the report of a July 1973 VA orthopedic 
examination which could have had an impact on that claim.  As 
noted by the Court, the potential CUE in the August 1973 
claim was the RO's failure to consider the report of a VA 
examination in July 1973 , and in light of that evidence, 
evaluate the claim not only for nonservice-connected pension 
but for service connection as well.  

Under the provisions of 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  The Court has propounded a 
three-pronged test to determine whether CUE is present in a 
prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In August 1973, as now, service connection meant that the 
facts, shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, 
if preexisting such service, was aggravated therein.  
38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303(a) (1973).  A 
preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, where 
there was an increase in disability during such service, 
unless there was a finding that the increase in disability 
was due to the natural progress of the disease.  38 U.S.C. 
§ 353 (1970); 38 C.F.R. § 3.306(a) (1973).  

The law and regulations in effect in August 1973 required 
continuity of symptomatology where the condition noted during 
service was not, in fact, shown to be chronic or where the 
diagnosis of chronicity could be legitimately questioned.  
When the fact of chronicity in service was not adequately 
supported, then a showing of continuity after discharge was 
required to support the claim.  38 C.F.R. § 3.303(b) (1973).  
Even if the disease at issue was initially diagnosed after 
the veteran's discharge from service, service connection 
could still be granted, when all the evidence established 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1973).  

Evidence on file at the time of the August 16, 1973, rating 
action consisted of the veteran's service medical records, 
the report of a period of VA hospitalization by the VA in 
March 1948; statements from former fellow service men, 
received in February 1973; private medical records reflecting 
the veteran's treatment at Montelepre Hospital in November 
1972 and the veteran's treatment at Mercy Hospital in June 
1973; and the report of a VA examination performed in July 
1973.

The service medical records show that during his May 1944 
service entrance examination, the veteran's spine and 
extremities were normal.  

In January 1945, the veteran was treated aboard ship for 
complaints of pain and swelling in the left flank which 
radiated to the left testicle and which was worse with 
lifting, straining, or drinking fluids.  On examination, he 
demonstrated moderate spasm of the left abdomen and slight 
swelling of the left lumbar region below the flank.  That 
day, the veteran was transferred to the U.S. Naval Hospital, 
St. Albans, Long Island, New York (St. Albans).  

At St. Albans, in addition to a 3 day history of left flank 
pain and swelling, the veteran reported a 2 year history of 
left leg pain.  He noted that in 1942, his left calf had been 
cut by a boar hog but that he had not received treatment.  
Thereafter, he noted persistent pain on walking.  During his 
two months aboard ship, the veteran's left leg had reportedly 
become weak with swelling at the knee and calf.  The pain was 
neuralgic in character and radiated across the back.  He had 
definite urgency with difficulty in beginning urination.  
Frequency of urination was twice at night and 4 times during 
the day.  The urine appeared cloudy and a little red.  He 
walked with a definite limp and limitation of motion of the 
left leg.  There was pain on palpation of the left upper 
quadrant with a mass felt posteriorly causing a slight 
exterior swelling about the size of a lemon with an irregular 
outline. There was also a large irregular scar in the muscle 
of the left leg just below the popliteal fossa and limitation 
of flexion of the left knee and hip.  

Several days later, it was noted that the veteran had 3 to 4 
day history of pain over the left C-U angle, which radiated 
down to his lower back.  It was also noted that his urine was 
red and that he had burning on urination.  He had also 
reportedly had a one month history of difficulty starting a 
stream on one or two occasions.  After further workup, it was 
determined that the veteran's problems were not urological.  
X-rays of the lumbar spine and an orthopedic consultation 
were scheduled, as was physiotherapy for his lower back.  

It was noted that the veteran had weakness, pain, and 
instability of the back and hips and could voluntarily 
subluxate his right hip.  He stated that his left hip had 
also come out in January 1945.  He had pain from high up in 
the back, bilaterally and down both legs.  He experienced 
limitation of the back muscles and some spasm of those 
muscles on extension of the back.  At the time of his 
hospital discharge, the diagnosis was chronic, recurrent 
dislocation of the right hip.  It was determined that such 
disability was not a result of the veteran's misconduct, but 
that it had existed prior to service and was not aggravated 
thereby.  Thereafter, the veteran's case went before a Board 
of Medical Survey.

In addition to the foregoing findings, the Board of Medical 
Survey noted that X-rays of the veteran's hips and pelvis 
had been normal, as were the results of an intravenous 
pyelogram.  Following an opinion by the Chief of the 
Orthopedic service, the diagnosis was changed to chronic, 
recurrent subluxation of both hip joints.  Subsequently, the 
veteran was given a medical discharge from the service due to 
that disability.  On the report of medical survey, it was 
noted that the diagnosis was chronic, recurrent dislocation 
of the right hip.

In March 1948, the veteran was hospitalized by VA, in part, 
for chronic myositis of the left lumbar muscles.

In November 1972, the veteran was admitted to Montelepre 
Hospital for evaluation and treatment of lumbosacral and left 
leg pain.  A neurologic examination demonstrated marked 
limitation of motion in the lumbosacral region with bilateral 
paraspinous muscle spasm.  There was scoliosis to the left 
side and positive straight leg raising at 30 degrees on the 
left.  There was hypalgesia to pinprick on the lateral side 
of the feet.  The posterior tibial nerve was tender to the 
popliteal fossa.  A myelogram revealed a herniated disc at 
L5-S1 on the left side, and a lumbar laminectomy was 
performed.  

Private medical records, dated in June 1973, reveal that 
following his laminectomy, the veteran had progressed slowly 
with continuing lumbosacral and left leg pain which had been 
unresponsive to treatment.  He was, therefore, admitted for 
further evaluation and treatment.  It was also noted that the 
recovery from his November 1972 laminectomy had been 
complicated by severe postoperative psychosis.  Following a 
neurologic evaluation, the veteran underwent a stereotaxic 
posteromedial rhizotomy.

In July 1973, the veteran underwent a VA orthopedic 
examination.  It was noted that from 1952 to 1972, he was 
employed as a painter and that prior to that, he had been in 
farming.  He complained of pain radiating from his back down 
his left leg, but noted that several days earlier, he had 
received injections into the back with marked relief.  It was 
noted that he had originally injured his back serving aboard 
a Navy tanker in service.  The examiner noted that the 
diagnosis was dislocation of the right hip; however, he 
stated that such diagnosis was very questionable and very 
indefinite.  The examiner pointed out that following the 
original fall, the veteran had been treated conservatively 
and that there was no operation at the time or induction of 
any hip injury.  He also pointed out that the veteran had 
never had any further trouble with the hip.  The veteran 
stated that he had had a painful back throughout the years 
and that he finally sought treatment in 1972 which resulted 
in the laminectomy.  

Following the examination, the diagnosis was herniated disc 
at the level of L5-S1, postoperative, moderately symptomatic.  
The examiner reiterated his comment that there appeared to be 
considerable confusion concerning the original diagnosis at 
the time of the injury and that there was no history of 
dislocation of the hip or any recurrent dislocations of the 
left hip.  Consequently, he concluded that the original 
injury was to the back rather than the hip.

Although the veteran was discharged from service due to 
chronic recurrent dislocation of the right hip, there was 
clearly evidence of back symptomatology at the time, 
including radiating back pain, muscle spasms, and a left-
sided limp.  Moreover, the statements from the former fellow 
service men attest to the fact that the veteran sustained a 
significant fall in service which had resulted in bruises on 
his back and legs.  They also noted that the veteran 
complained of back pain.  Despite the fact that the diagnosis 
involved chronic right hip disability, there was no evidence 
of any continuing hip disability after service.  The veteran 
was, however, hospitalized for lumbar myositis several years 
after service, and the July 1973 VA examiner clearly states 
that the inservice injury affected the veteran's back rather 
than his hip.  

Even if the Board concedes that the veteran sustained a back 
injury in service, the evidence on file in August 1973 
provides no competent evidence of a nexus between that injury 
and the laminectomy which took place many years later.  
Although the July 1973 examiner suggested that the veteran 
had had chronic back problems since service when he noted 
that the veteran "still" had a fair amount of pain in the 
lumbosacral area, that suggestion was clearly based on the 
veteran's assertion of continuing pain, rather than a review 
of the record.  Indeed, between 1948 and 1972, the record is 
completely silent as to any evidence of continuing back 
symptomatology.  Accordingly, even with consideration of the 
July 1973 VA examination, service connection for back 
disability was not warranted at the time of the RO's August 
1973 rating action.  Consequently, the RO's failure to 
consider that issue could not be considered CUE.  

It could be argued that the report of the July 1973 VA 
examination should have triggered the RO's duty to further 
assist the veteran in developing evidence to support his 
claim.  Generally, however, the failure to render such 
assistance does not rise to the level of CUE.  See generally, 
Tetro v. Gober, 14 Vet. App. 100 (2000).  Although the Court 
has stated that the failure to render such assistance could 
be considered such a "grave procedural error" as to deprive 
the veteran of a fair opportunity to obtain entitlements 
provided for by law and regulation, there is simply no 
evidence of such error in this case.  Hayre v. West, 188 F. 
3d 1327 (Fed. Cir. 1999).  Indeed, at the time of the August 
1973 decision, there was no outstanding evidence identified 
which could have been used to reflect continuity of back 
symptomatology between 1948 and 1972.  Accordingly, the 
failure to render further assistance did not constitute CUE 
or grave procedural error.



ORDER

The RO's August 16, 1973, failure to consider the issue of 
entitlement to service connection for a herniated lumbar 
disc, L5-S1, postoperative did not constitute CUE; and 
therefore, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



